Citation Nr: 0307275	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  97-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION


Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active duty from June 1977 to December 
1995.  

A May 1996 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office in Detroit, Michigan (RO) 
granted service connection for degenerative disc disease of 
the lumbar spine and a 10 percent evaluation was assigned 
effective January 1, 1996.  The veteran timely appealed the 
assigned evaluation.

The Board of Veterans' Appeals (the Board) determined in May 
2002 that additional development was needed on the issue 
currently on appeal.  The veteran was notified in September 
2002 that he was to be scheduled for a new examination and 
that he should submit a list of health care providers that 
who had treated him for low back disability since October 
2000.  Additional VA treatment records were added to the file 
in December 2002.  An examination of the veteran's back was 
completed in September 2002.  

A letter was sent to the veteran, with a copy to her 
representative, on February 4, 2003, providing her with a 
copy of the examination report and telling her that she had 
60 days from the date of the letter to respond.  A letter 
from the veteran received by VA in March 2003 indicated that 
the Board should adjudicate her claim.  The Board will 
proceed to adjudicate the claim.

Other issues

In a May 2002 decision, the Board denied service connection 
for mitral valve prolapse and urethral stenosis; granted an 
increased evaluation of 30 percent for service-connected 
residuals of a cholecystectomy, to include irritable bowel 
syndrome; and denied a compensable evaluation for 
endometriosis with a history of laparoscopy.  Since those 
issues have been finally decided by the Board, they will not 
be addressed in this decision.    

FINDINGS OF FACT


1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine causes no more than slight limitation of 
motion.

2.  The evidence in this case does not show an exceptional or 
unusual disability picture, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292 (2002).
  
2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a rating in excess of 10 percent for 
her service-connected degenerative disc disease of the lumbar 
spine. 

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support her increased rating claim in the January 
1997 Statement of the Case and the Supplemental Statements of 
the Case dated in May 1998, August 1998, and May 2001, which 
included the relevant VCCA regulations.  

Moreover, in September 2002, the Board sent the veteran a 
letter, with a copy to her representative, in which he was 
informed that she was to provide the RO with the names, 
addresses, and approximate dates of treatment for all health 
care providers who may possess additional records relevant to 
the claim since October 2000.  It was noted that it was the 
veteran's responsibility to provide the information to VA so 
that VA could attempt to obtain her records.  Additional 
treatment records were added to the file in December 2002.  

Based on the above record, the Board concludes that the 
veteran has been provided appropriate notice under the VCAA. 

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are 
multiple VA and private examination and treatment reports on 
file, including the report of a physical examination in 
September 2002 that was generated in response to the Board's 
May 2002 development request.  These will be described below.   

The Board concludes that all available evidence which is 
pertinent to this claim has been obtained.  Neither the 
veteran nor her representative has pointed to any additional 
information that needs to be added to the VA claim folder.  
The veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X- ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion.

Limitation of motion of the low back is evaluated under 
Diagnostic Code 5292.  A 10 percent rating is assigned for 
slight limitation of motion of the lumbosacral spine.  A 20 
percent evaluation is warranted for limitation of motion that 
is moderate in severity.  The maximum schedular evaluation of 
40 percent requires severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

The Board notes that words such as "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2002).  
It should also be noted that use of descriptive terminology 
such as "moderate" by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104(a) 
(West 1991); 38 C.F.R. 4.2, 4.6 (2002).

Analysis

Assignment of Diagnostic Code

The veteran is currently assigned a 10 percent evaluation for 
her service-connected degenerative disc disease of the lumbar 
spine under Diagnostic Code 5293 [intervertebral disc 
syndrome].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The medical evidence on file shows that the veteran's 
service-connected degenerative disc disease of the lumbar 
spine causes complaints of pain, stiffness, and periodic 
"locking," with clinical evidence of some limitation of 
motion.  VA peripheral nerve examination in September 1998 
and VA examination in September 2002 did not show 
neurological symptoms; and back strain or spasms were not 
found in September 2002.

After a review of the evidence pertaining to the veteran's 
service-connected back disability, the Board has determined 
that the most appropriate diagnostic codes are Diagnostic 
Codes 5003 and 5292.  This change in diagnostic code is based 
on the diagnosis of record, degenerative disc disease, as 
well as demonstrated limitation in the range of motion of the 
veteran's low back.  Although the RO rated the veteran's 
service-connected back disability under Diagnostic Code 5293, 
the evidence does not show a herniated disc of the low back, 
nor are radicular symptoms present.  The Board additionally 
observes that rating the veteran's service-connected 
disability under Diagnostic Code 5295, lumbosacral strain, 
would not be appropriate.  According to the medical evidence 
, no muscle spasms or other symptomatology associated with 
lumbosacral strain is present. 
The history, diagnosis and current symptomatology are all 
congruent with rating under Diagnostic Code 5292, limitation 
of motion of the lumbar spine.

Schedular rating

The Board has carefully reviewed the pertinent medical 
evidence of record.

Back flexion was 60 degrees in March 1996 and 75 degrees in 
September 2002; back extension was 10 degrees in March 1996 
and 30 degrees in September 2002; lateral bending was 20 
degrees to the left and 15 degrees to the right in March 1996 
and 25 degrees in September 2002; and bilateral rotation was 
40 degrees in March 1996 and 25 degrees in September 2002.  
There were complaints of pain at the end of each motion in 
September 2002.  X-rays of the lumbar spine in March 1996 and 
September 2002 showed degenerative disc disease primarily at 
L5-S1.  

Despite the veteran's back complaints in September 2002, the 
examiner noted that there was no objective evidence of pain 
and that functional loss due to pain was minimal.  The 
examiner concluded in September 2002 that the veteran had 
subjective complaints of low back pain without any 
significant limitation of motion.

Based on the medical evidence of record, a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5292.  
Limitation of motion of the veteran's lumbar spine is, in the 
judgment of the Board, most aptly described as slight.  The 
VA examination report in September 2002 specifically 
indicated that no significant limitation of motion of the 
lumbar spine was present.  That assessment appears to be ion 
conformity with the other medical evidence of record.  
Therefore, the Board concludes that the disability picture 
for the veteran's service-connected low back disability does 
not more nearly approximate the criteria for disability of 20 
percent.  See 38 C.F.R. § 4.7 (2002).

The Board is of course aware that the criteria set forth in 
the rating criteria do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 
(2002); see also 38 C.F.R. § 4.21 (2002).  However, in this 
case, the reported and medically identified symptomatology 
associated with the veteran's service-connected degenerative 
disc disease of the lumbar spine appears to be limited to 
pain and limitation of motion. 

DeLuca considerations

As to whether the veteran's service-connected low back can be 
assigned an additional disability rating under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, it was noted by the VA examiner in 
September 2002 that there was no weakened movement, excess 
fatigability, or incoordination of the low back and that the 
impact of the veteran's lower back condition on her ability 
to work was minimal.  Consequently, based on the medical 
evidence of record, the Board finds that the veteran's 
service-connected low back disability does not cause 
additional functional impairment warranting an evaluation in 
excess of 10 percent pursuant to 38 C.F.R. §§ 4.40, 4.45 and 
4.59.
Under the circumstances here presented, the Board does not 
believe that the application of those sections is warranted.



Fenderson considerations

Because Fenderson v. West, 12 Vet. App. 119 (1999) applies to 
this case, the Board has considered whether a separate 
percentage evaluation can be assigned for separate periods 
based on the facts found during the appeal period.  

The veteran's lumbar spine disability has been assigned a 10 
percent disability rating since January 1, 1996, the day 
after she retired from military service.  
Cf. 38 C.F.R. § 3.400 (2002).  The medical evidence since 
service which refers to her low back symptomatology has been 
consistent in demonstrating slight limitation of motion, with 
complaints of pain but not showing any significant functional 
impairment due to the low back disability.  The Board's 
overall impression, based on these records, is that the 
service-connected low back disability has not changed 
appreciably .  Because the evidence does not show service-
connected low back disability to be worse than 10 percent 
disabling at any time since the veteran left service, staged 
ratings are not applicable.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the 
January 1997 Statement of the Case, the RO cited 38 C.F.R. 
§ 3.321(b)(1), pertaining to extraschedular ratings, but did 
not discuss it.  Because the veteran has been given the 
regulations on the assignment of an extraschedular rating, 
the Board believes that it should address the possibility of 
the assignment of an extraschedular rating for those 
disabilities.     

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002); also see Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  There is no medical evidence 
that the service-connected low back disability presents an 
unusual or exceptional disability picture.  The evidence of 
record does not establish that the veteran's service-
connected low back disability causes marked interference with 
employment.  As discussed above, the medical evidence 
indicates that the veteran's low back complaints do not 
significantly affect her functional ability, including her 
ability to work.  There is no evidence of hospitalization due 
to back problems, much less frequent hospitalizations.  
Consequently, the Board finds that the disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.    

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the lumbar 
spine is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

